DETAILED ACTION
Claims 1-12 are pending.


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2014/0135947 (Friman).


Claim 1:
The cited prior art describes a method comprising: (Friman: “The present invention relates generally to control of an industrial process by an automation system.” Paragraph 0001; “An exemplary embodiment of the invention is illustrated in FIG. 1. The present invention can be applied in connection with any automation system (process control system) 4 and any industrial process 2 or the like. The industrial processes 2 may include, but are not limited to, processes in a processing industry, such as pulp and paper, oil refining, petrochemical and chemical industries, or processes in power plants, etc.” paragraph 0037)
generating a future state reflecting predicted values for a future time for a plurality of processing equipment for an industrial process run by (Friman: see the future states (U “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example. The estimator 52 may have set an estimator gain (H) defining how the generated states are updated from the actual measurements. The simulation starts from the current real-time situation (timestamp k=0). The simulation may typically be performed at higher speed, such that the forecast trends over the desired time span will be obtained and updated as rapidly as possible. A simulator 54 may generate future measurements y'(k) from the state x and the future controls u'(k) using the function y(k+1)=g(x(k+1)), for example.” Paragraph 0048; “Similarly, the futurian tags that simulate/forecast the future operation of the process one hour later in the future UI(+1 h), two hours later in the future UI(+2 h), . . . , 5 hours later in the future UI(+5 h), etc., are stored in the futurian database 8B.” paragraph 0042; “A process 2 that is controlled by an automation system 4 may typically include a high number of field devices, such as actuators, valves, pumps and sensors, in a plant area (field).” Paragraph 0038)
an industrial process control and automation system (IPCS) configured to control the industrial process including (Friman: “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039; “An exemplary embodiment of the invention is illustrated in FIG. 1. The present invention can be applied in connection with any automation system (process control system) 4 and any industrial process 2 or the like. The industrial processes 2 may include, but are not limited to, processes in a processing industry, such as pulp and paper, oil refining, petrochemical and chemical industries, or processes in power plants, etc.” paragraph 0037)
at least one process controller coupled to input output (I/O) modules coupled to (Friman: “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039; “There are various alternative ways to arrange an interconnection between an automation system 4 and a process 2 (e.g. field devices), such as two-wire twisted pair loop (4 to 20 mA analog signal), HART (Highway Addressable Remote Transducer) protocol, and other field buses (e.g. Fieldbus and Profibus). However, it is to be appreciated that the type or implementation of an interconnection between an automation system 4 and a process 2, e.g. between a control room and field devices, may be based on any one of the alternatives described above, or on any combination of the same, or on any other implementation. A practical plant configuration may, and typically does, include several types of automation lines or field buses in parallel, since the plant is updated and extended gradually over a long period of time.” Paragraph 0038)
field devices including sensors and actuators that are coupled to (Friman: “A process 2 that is controlled by an automation system 4 may typically include a high number of field devices, such as actuators, valves, pumps and sensors, in a plant area (field).” Paragraph 0038; “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039)
processing equipment including the plurality of processing equipment; (Friman: “FIG. 3F illustrates a still another example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a gas turbine are depicted in separate window opened on a gas turbine control view currently displayed on the screen, e.g. by user clicking a desired icon or component on the gas turbine control view.” Paragraph 0047; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)
displaying in a human machine interface (HMI) associated with an operator computing system that is coupled to the process controller a dynamic time-based representation for each of the plurality of the processing equipment including from (Friman: “The operator user interface 6 in a control room may be based on a human-machine interface (HMI) running in the operator console and allowing the user to monitor, supervise and control the process.” Paragraph 0041; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)
a time beginning in the past comprising historical values, (Friman: see the historian data as illustrated in figure 3D)
a value at a current time, and (Friman: see the real time data as illustrated in figure 3D)
the predicted value at the future time. (Friman: see the futurian data as illustrated in figure 3D; “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example.” Paragraph 0048)

Claim 2:
The cited prior art describes the method of claim 1, 
wherein data for the generating of the future state is obtained from at least one of operations planning systems, maintenance systems, and weather services, and  (Friman: “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example. The estimator 52 may have set an estimator gain (H) defining how the generated states are updated from the actual measurements. The simulation starts from the current real-time situation (timestamp k=0).” Paragraph 0048)
wherein the future state includes at least one projected future event. (Friman: “providing collaborative data to or from another automation system, said collaborative data including one or more of: future action, future setpoint, future trend, future process measurement, future process control, future alarm,” paragraph 0019)

Claim 3:
The cited prior art describes the method of claim 2, wherein the projected future event comprises at least one of production activities, maintenance activities, weather, and predicted critical alarms associated with a process parameter associated with the plurality of processing equipment. (Friman: “Also future alarms may forecasted and stored in the futurian database or an alarm list, so that the operator may obtain alarms of problematic situations that might occur in the future, if the process continued from the present situation determined by the historian data to the future with existing and/or future actions and setpoints. Examples of such alarm forecast may include an alarm of a lack of raw material or an alarm of a waste tank being full, but any alarm may be forecast depending on the specific process in question.” Paragraph 0043)

Claim 4:
The cited prior art describes the method of claim 1, wherein a time period from the current time to the future time is adjustable to enable showing a longer or shorter time period measured from the current time to the future time. (Friman: see the timeline as illustrated in figure 4; “According to embodiments of the invention, the method displaying on the graphical user interface a timeline control tool, the user using the timeline control tool to move both back in time to analyze past events in the historian database and forth in time to analyze future events in the futurian database with a desired resolution and/or a desired time span of the data.” Paragraph 0026; “By using the timeline and zooming functions, the operator may move back and forth in time with the desired resolution of the data. The operator may `replay` both the past and future events stored in the history database 8. A time line and zooming tool may be, for example a graphical slide controller in which a pointer or an adjusting `knob` can be slided along the time line to the desired point in the past or to the future wherein more detailed process data stored in the history database 8 can be displayed to analyze the process situation.” Paragraph 0043)

Claim 5:
The cited prior art describes the method of claim 2, wherein the projected future event also appear on trends to create a visual correlation between information shown in different areas of the HMI. (Friman: see the action trends 32 and forecast trends 33 as illustrated in figure 3A and as described in paragraph 0043; “displaying on a graphical user interface in a same graphical trend view both the past operation of the industrial process up to present time based on data from the historian database and the forecast future operation of the industrial process from the present time onwards based on data from the futurian database” paragraph 0015; “According to embodiments of the invention, the method comprises storing future actions and/or setpoints in the futurian database and displaying respective trends on the graphical user interface.” Paragraph 0017)

Claim 6:
The cited prior art describes the method of claim 1, wherein the time-based representations comprise a roadway including a plurality of lanes, with one of the lanes for each of the plurality of processing equipment. (Friman: “In the example view, there may be three different windows or zones: Actions 31, Action trends 32, and History trends 33. In the example, the Actions window 31 may display an action list 310 including actions for process components 25M-100 and 25FC-100, such as pumps, and control tools 312 for setting real-time and future actions and setpoints r(k) and r'(k). The Actions trend window 32 may show the actions graphically as trends in a time line including past (historian) actions and setpoints from trends from past to the present time (now) and forecast (futurian) actions and setpoints from the present time to the future. Similarly, the History trends window 33 may show history trends including a historian trend portion for past (historian) measurements y(k) and controls u(k) up to the present time (now), and a forecast trend portion for forecast (futurian) measurements y'(k) and controls u'(k). Therefore, future trends (forecast trends) may be displayed on the same screen (e.g. in the same graph or plot) and in the same timeline as any other trend from the process history database. In other words, the history trends displayed on an automation system user interface may be extended to include also trend forecasts (and with alarms and events) in the same picture with a common timeline.” Paragraph 0043; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)




Claim 7:
The cited prior art describes a non-transitory computer readable medium containing instructions that when executed cause (Friman: “The present invention relates generally to control of an industrial process by an automation system.” Paragraph 0001; “An exemplary embodiment of the invention is illustrated in FIG. 1. The present invention can be applied in connection with any automation system (process control system) 4 and any industrial process 2 or the like. The industrial processes 2 may include, but are not limited to, processes in a processing industry, such as pulp and paper, oil refining, petrochemical and chemical industries, or processes in power plants, etc.” paragraph 0037; “Another aspect of the invention is a computer program product comprising program code means stored on a computer readable medium for performing a method according to any one of above embodiments when said program product is run on a computer.’ Paragraph 0029)
at least one operator console comprising (Friman: “The operator user interface 6 in a control room may be based on a human-machine interface (HMI) running in the operator console and allowing the user to monitor, supervise and control the process. The aim of the operator user interface is effective operation and control of the plant systems, typically by means of keyboard and mouse controlled displays on which a vast amount of process information is graphically presented (graphical user interface, GUI).” Paragraph 0041)
an operator computer system including  (Friman: “The operator user interface 6 in a control room may be based on a human-machine interface (HMI) running in the operator console and allowing the user to monitor, supervise and control the process. The aim of the operator user interface is effective operation and control of the plant systems, typically by means of keyboard and mouse controlled displays on which a vast amount of process information is graphically presented (graphical user interface, GUI). The primary aspects of this interface are graphics animated with feedback from the process which aids the operator in making operational decisions, e.g. make actions and change setpoints to operate the process. The operator user interface may also include data browsing and analyzing utilities, configuration tools and alarm display. In steady operation, the operator interface displayed in the main control room may show the synthetic and functional state of the plant system. At one glance, the operator may be able to know the overall state of the plant system--i.e. the global state of all the components. If a problem occurs, the controlled component appears in error and the operator may access its detailed state, for instance opening a display that is specific to the supervised component. This interface may help the operator to locate the origin of the fault and shall suggest a corrective action if possible. In the operator user interface, it is desired that the displayed information should be organized purposefully, in meaningful and useful ways based on clear, consistent models that are apparent and recognizable to operators, putting related things together and separating unrelated things, differentiating dissimilar things and making similar things resemble one another.” Paragraph 0041)
at least one processor device coupled to a human machine interface (HMI) causes the operator computer system to implement a method comprising: (Friman: “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039; “There are various alternative ways to arrange an interconnection between an automation system 4 and a process 2 (e.g. field devices), such as two-wire twisted pair loop (4 to 20 mA analog signal), HART (Highway Addressable Remote Transducer) protocol, and other field buses (e.g. Fieldbus and Profibus). However, it is to be appreciated that the type or implementation of an interconnection between an automation system 4 and a process 2, e.g. between a control room and field devices, may be based on any one of the alternatives described above, or on any combination of the same, or on any other implementation. A practical plant configuration may, and typically does, include several types of automation lines or field buses in parallel, since the plant is updated and extended gradually over a long period of time.” Paragraph 0038)
generating a future state reflecting predicted values for a future time for a plurality of processing equipment for an industrial process run by (Friman: see the future states (U “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example. The estimator 52 may have set an estimator gain (H) defining how the generated states are updated from the actual measurements. The simulation starts from the current real-time situation (timestamp k=0). The simulation may typically be performed at higher speed, such that the forecast trends over the desired time span will be obtained and updated as rapidly as possible. A simulator 54 may generate future measurements y'(k) from the state x and the future controls u'(k) using the function y(k+1)=g(x(k+1)), for example.” Paragraph 0048; “Similarly, the futurian tags that simulate/forecast the future operation of the process one hour later in the future UI(+1 h), two hours later in the future UI(+2 h), . . . , 5 hours later in the future UI(+5 h), etc., are stored in the futurian database 8B.” paragraph 0042; “A process 2 that is controlled by an automation system 4 may typically include a high number of field devices, such as actuators, valves, pumps and sensors, in a plant area (field).” Paragraph 0038)
an industrial process control and automation system (IPCS) configured to control the industrial process including (Friman: “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039; “An exemplary embodiment of the invention is illustrated in FIG. 1. The present invention can be applied in connection with any automation system (process control system) 4 and any industrial process 2 or the like. The industrial processes 2 may include, but are not limited to, processes in a processing industry, such as pulp and paper, oil refining, petrochemical and chemical industries, or processes in power plants, etc.” paragraph 0037)
at least one process controller coupled to input output (I/O) modules coupled to (Friman: “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039; “There are various alternative ways to arrange an interconnection between an automation system 4 and a process 2 (e.g. field devices), such as two-wire twisted pair loop (4 to 20 mA analog signal), HART (Highway Addressable Remote Transducer) protocol, and other field buses (e.g. Fieldbus and Profibus). However, it is to be appreciated that the type or implementation of an interconnection between an automation system 4 and a process 2, e.g. between a control room and field devices, may be based on any one of the alternatives described above, or on any combination of the same, or on any other implementation. A practical plant configuration may, and typically does, include several types of automation lines or field buses in parallel, since the plant is updated and extended gradually over a long period of time.” Paragraph 0038)
field devices including sensors and actuators that are coupled to (Friman: “A process 2 that is controlled by an automation system 4 may typically include a high number of field devices, such as actuators, valves, pumps and sensors, in a plant area (field).” Paragraph 0038; “Process measurements y(k) may include any measurement of any desired variables or properties in a process 2, such as a flow rate, a pressure, a temperature, a valve position, etc. These process variables can be measured with dedicated sensors arranged in the field of a process plant. Process controls (inputs) u(k) from an automation system 4 to a process 2 may include, but are not limited to, control inputs to field devices.” Paragraph 0039)
the plurality of processing equipment; (Friman: “FIG. 3F illustrates a still another example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a gas turbine are depicted in separate window opened on a gas turbine control view currently displayed on the screen, e.g. by user clicking a desired icon or component on the gas turbine control view.” Paragraph 0047; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)
displaying in a human machine interface (HMI) associated with an operator computing system that is coupled to the process controller a dynamic time-based representation for each of the plurality of the processing equipment including from (Friman: “The operator user interface 6 in a control room may be based on a human-machine interface (HMI) running in the operator console and allowing the user to monitor, supervise and control the process.” Paragraph 0041; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)
a time beginning in the past comprising historical values (Friman: see the historian data as illustrated in figure 3D)
a value at a current time, and (Friman: see the real time data as illustrated in figure 3D)
the predicted value at the future time. (Friman: see the futurian data as illustrated in figure 3D; “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example.” Paragraph 0048)

Claim 8:
The cited prior art describes the computer readable medium of claim 7, 
wherein data for the generating of the future state is obtained from at least one of operations planning systems, maintenance systems, and weather services, and (Friman: “The state estimator 52 may receive the measurements y(k) and controls u(k) at time instant k (timestamp k), and generate the next states x(k+1) for the next time instant k+1 (timestamp k+1) using the function x(k+1)=f(x(k),u(k)), for example. The estimator 52 may have set an estimator gain (H) defining how the generated states are updated from the actual measurements. The simulation starts from the current real-time situation (timestamp k=0).” Paragraph 0048)
wherein the future state includes at least one projected future event. (Friman: “providing collaborative data to or from another automation system, said collaborative data including one or more of: future action, future setpoint, future trend, future process measurement, future process control, future alarm,” paragraph 0019)

Claim 9:
The cited prior art describes the computer readable medium of claim 8, wherein the projected future event comprises at least one of production activities, maintenance activities, weather, and predicted critical alarms from a process parameter associated with the plurality of processing equipment. (Friman: “Also future alarms may forecasted and stored in the futurian database or an alarm list, so that the operator may obtain alarms of problematic situations that might occur in the future, if the process continued from the present situation determined by the historian data to the future with existing and/or future actions and setpoints. Examples of such alarm forecast may include an alarm of a lack of raw material or an alarm of a waste tank being full, but any alarm may be forecast depending on the specific process in question.” Paragraph 0043)

Claim 10:
The cited prior art describes the computer readable medium of claim 7, wherein a time period from the current time to the future time is adjustable, to enable showing a longer or shorter time period measured from the current time to the future time. (Friman: see the timeline as illustrated in figure 4; “According to embodiments of the invention, the method displaying on the graphical user interface a timeline control tool, the user using the timeline control tool to move both back in time to analyze past events in the historian database and forth in time to analyze future events in the futurian database with a desired resolution and/or a desired time span of the data.” Paragraph 0026; “By using the timeline and zooming functions, the operator may move back and forth in time with the desired resolution of the data. The operator may `replay` both the past and future events stored in the history database 8. A time line and zooming tool may be, for example a graphical slide controller in which a pointer or an adjusting `knob` can be slided along the time line to the desired point in the past or to the future wherein more detailed process data stored in the history database 8 can be displayed to analyze the process situation.” Paragraph 0043)

Claim 11:
The cited prior art describes the computer readable medium of claim 8, wherein the projected future event also appear on trends to create a visual correlation between information shown in different areas of the HMI. (Friman: see the action trends 32 and forecast trends 33 as illustrated in figure 3A and as described in paragraph 0043; “displaying on a graphical user interface in a same graphical trend view both the past operation of the industrial process up to present time based on data from the historian database and the forecast future operation of the industrial process from the present time onwards based on data from the futurian database” paragraph 0015; “According to embodiments of the invention, the method comprises storing future actions and/or setpoints in the futurian database and displaying respective trends on the graphical user interface.” Paragraph 0017)

Claim 12:
The cited prior art describes the computer readable medium of claim 7, wherein the time-based representations comprise a roadway including a plurality of lanes, with one of the lanes for each of the plurality of processing equipment. (Friman: “In the example view, there may be three different windows or zones: Actions 31, Action trends 32, and History trends 33. In the example, the Actions window 31 may display an action list 310 including actions for process components 25M-100 and 25FC-100, such as pumps, and control tools 312 for setting real-time and future actions and setpoints r(k) and r'(k). The Actions trend window 32 may show the actions graphically as trends in a time line including past (historian) actions and setpoints from trends from past to the present time (now) and forecast (futurian) actions and setpoints from the present time to the future. Similarly, the History trends window 33 may show history trends including a historian trend portion for past (historian) measurements y(k) and controls u(k) up to the present time (now), and a forecast trend portion for forecast (futurian) measurements y'(k) and controls u'(k). Therefore, future trends (forecast trends) may be displayed on the same screen (e.g. in the same graph or plot) and in the same timeline as any other trend from the process history database. In other words, the history trends displayed on an automation system user interface may be extended to include also trend forecasts (and with alarms and events) in the same picture with a common timeline.” Paragraph 0043; “FIG. 3E illustrates an example view, wherein historian and futurian data are displayed as part of a process control view including a graphical presentation of process components. In the illustrated example historian and futurian data of a distillation process are depicted as united trends, wherein the historian data is depicted as a solid line and the historian data is depicted as a broken line. Similarly historian and futurian data may be displayed as part of any process control view.” Paragraph 0046)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2007/0208549 describes performing simulation activities for a process plant to enable future predicted values as well as the current predicted values to be used for performance evaluation.
U.S. Patent No. 7,593,837 describes a plant operation support system describes using a simulation model to predict future trends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116